Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	This application is in condition for allowance except for the presence of claims 14-18 directed to a species non-elected without traverse.  Accordingly, claims 14-18 have been cancelled.
EXAMINER’S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-18 are cancelled
Allowable Subject Matter
3)	Claims 1-2 and 4-7 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is Layne. While Layne teaches a guide catheter extension (Fig. 31; 600), comprising:
	a push member (Fig. 31; 615) having a proximal end and a distal end;
	a tube frame (Fig. 301; 620) coupled to the distal end of the push member, the tube frame defining a lumen (Fig. 32; 622) having a diameter sufficient to receive an interventional vascular device therethrough; and 
	an inflatable element (Fig. 31; 710) coupled to the tube frame, wherein the inflatable element is expandable outward beyond an exterior surface of the tube frame into a space between the guide catheter extension and a surrounding guide catheter (Examiner considers to be function language);
	Layne fails to teach wherein the inflatable element is expandable into the lumen, instead showing the expandable element already being fitted to the lumen, and expanding outwards from the lumen (as shown in Fig. 33).
The combined structure of the inflatable element being expandable into the lumen imparts a novel and non-obvious function of the claimed invention; namely, to allow for securing of a varying number/cross-sectional areas of devices - as noted by Applicant in lines 10-16 of Page 9 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783